DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the Amendment filed on 02/24/2021.  Claims 44 is amended.  Claims 44-50 and 52-58 are currently pending.
Claim Objections
Claim 44 is objected to because of the following informalities:  
Claim 44 states “r. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-50 and 52-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "periodically running…comprising user data of at least one target subscriber for the advertising campaign...".  There is insufficient antecedent basis for the “advertising campaign” in the claim.
Claim 44 recites the limitation "determining at the targeted messaging system...".  There is insufficient antecedent basis for the “targeted messaging system” in the claim.
Regarding claim 44, the limitation “determining at the targeted messaging system profiling criteria…” is indefinite.  The limitation is preceded by “receiving via a batch query interface a batch query including a profiling criteria”.  It is unclear if the profiling criteria of the “determining” step is the same as the profiling criteria of the “receiving” step.
Dependent claims are rejected as well because they inherit the limitations of the independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 44-47, and 57 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Ertugrul (US 2008/0222283), Pulijala (US 2011/0112906), and Gonzales (US 2013/0054570). 
Regarding claim 44, Ertugrul discloses  computer-implemented method for providing an advertising message to a subscriber’s device, the method comprising:
collecting user data at a context awareness engine by:
monitoring, at the context awareness engine, information exchanged by a plurality of devices associated with a plurality of subscribers; 
generating, at the context awareness engine, implicit user data associated with respective subscribers from the monitored information; and 
storing, at the context awareness engine, the implicit user data for each of the plurality of subscribers in a an implicit user interest database
Ertugrul discloses collecting information from users of various ISPs to generate a database of user behavioral information (Paras. [0002], [0004], [0005]).
Ertugrul does not fully disclose:
Receiving via a batch query interface a batch query including profiling criteria;
Periodically running the received batch query to generate a result file comprising user data of at least one target subscriber for the advertising campaign from the context awareness engine and placing the result file in a specific directory for the batch query
Ertugrul discloses the retrieval of contextual information from a behavioral information database (Para. [0086]).  However, Ertugrul does not explicitly disclose the execution of a batch query to receive said information.  Gonzalez teaches a system receives one or more terms that from queries, wherein a user may indicate that a specific query is to be executed periodically, and wherein the query results are conveyed to a database (Paras. [0033]-[0034], [0038]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize periodic queries of 
Ertugrul also does not disclose determining at the targeted messaging system profiling criteria and an advertisement timing associated with an advertising campaign stored in an ad database.  Pulijala teaches a system that determines the scheduling of a campaign, and selects ads based on advertiser specified criteria (Paras. [0018]-[0021]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Pulijala since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ertugrul does disclose retreiving the user data of the at least one target subscriber for the advertising campaign by pulling the result file from the specific directory for the batch query Ertugrul discloses the retrieval of contextual information (i.e. user data) from a behavioral information database (Para. [0086]).
Ertugrul does not disclose:
 at a time that satisfies the advertisement timing, sending an advertisement message of the advertisement campaign to a device of a subscriber of the one or more target subscribers, the user data of the given subscriber matching the profiling criteria of the advertising campaign, wherein sending the message to the subscriber comprises at least one of:
Sending an SMS message to the subscriber;
Sending an MMS message to the subscriber;
Sending an email to the subscriber; and
Sending a message to the subscriber via a social network
  Pulijala teaches a system that features the delivery of ads to targeted individuals that meet the criteria of a campaign employing at least SMS and MMS (Paras. [0029]-[0033]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Pulijala since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 45, Ertugrul discloses the method defined in claim 44, wherein the step of receiving, from the context awareness engine, user data is repeated for each of the subscribers in the plurality of subscribers.  Ertugrul discloses retrieving contextual information for several clients (Para. [0086]).
Regarding claim 46, Ertugrul does not explicitly disclose The method defined in claim 44, wherein communicating with a context awareness engine comprises, for the given subscriber:
identifying the profiling criteria to the context awareness engine; and 
receiving an indication of whether the user data stored for the given subscriber in the context awareness engine match the profiling criteria
Pulijala teaches a system that ensures that targeted subscribers fit the demographic profile based on information obtained from a subscriber profile (i.e. profiling criteria) (Para. [0029], [0033]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Pulijala since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 47, Ertugrul does not explicitly disclose the method defined in claim 46, wherein the steps of identifying the profiling criteria and receiving an indication of whether the user data stored for the given subscriber in the context awareness engine match the profiling criteria are repeated for each of the subscribers in the plurality of subscribers.  Pulijala teaches a system that ensures that targeted subscribers (i.e. each subscribers) fit the demographic profile based on information obtained from a subscriber profile (Para. [0029], [0033]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Pulijala since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 57, Ertugrul discloses The method of claim 44, wherein the monitored information exchanged by user devices comprises information on one or more of: 
behavioural intelligence; 
demographic intelligence; 
transactional intelligence; and 
Internet browsing activity
Ertugrul discloses the monitoring of at least behavioral information of users (Paras. [0002]-[0005]).

Claims 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul in view of Pulijala, and Gonzales, and in further view of Johnston (US 2014/0019563).
Regarding claim 48, Ertugrul, Pulijala, and Gonzales do not disclose the method defined in claim 44, further comprising, prior to communicating with the context awareness engine:
consulting an opt-in database to identify a set of subscribers that have opted in to receive targeted messages;
wherein sending a message to a subscriber is only performed if the subscriber is in the set of subscribers that have opted in to receive targeted messages
Johnston describes a system that pushes messages to users that have “opted-in” to receive said messages (Paras. [0051]-[0054]).  It would have been obvious to one of ordinary skill to push messages to user’s that have opted-in as taught by Johnston since it is well known in the art that doing so would prevent users from receiving unwanted messages as well as allow advertisers to reach a more appropriate audience. 
Regarding claim 49, Ertugrul does not explicitly disclose the method defined in claim 48, wherein communicating with the context awareness engine comprises:
identifying the set of subscribers to the context awareness engine;
receiving from the context awareness engine the user data associated with each of the subscribers in the set of subscribers; and
comparing the user data to the profiling criteria.
Pulijala teaches a system that ensures that targeted subscribers (i.e. each subscribers) fit the demographic profile based on information obtained from a subscriber profile (Para. [0029], [0033]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Pulijala since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 50, Ertugrul does not explicitly disclose The method defined in claim 48, wherein communicating with a context awareness engine comprises:
identifying the set of subscribers and the profiling criteria to the context awareness engine (Para. [0029]); and
Receiving, from the context awareness engine a list of subscribers whose user data stored in the context awareness engine match the profiling criteria
Pulijala teaches a system that ensures that targeted subscribers (i.e. each subscribers) fit the demographic profile based on information obtained from a subscriber profile (Para. [0029], [0033]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Pulijala since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 52, 53, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul, Pulijala, and Gonzales, and in further view of Kelley (US 2009/0124270).
Regarding claim 52, Ertugrul, Pulijala, and Gonzales do not disclose the method defined in claim 44, further comprising, prior to communicating with the context awareness engine:
consulting a Do Not Disturb database to identify a set of subscribers that have requested to not receive targeted messages; and
wherein sending a message to a subscriber is not performed if the subscriber is in the set of subscribers that have requested to not receive targeted messages.
Kelley teaches a system that features a database that indicates users that have opted out of receiving broadcast messages (Para. [0030]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul, Pulijala, and Gonzales to indicate users that have opted out of receiving broadcast messages as taught by Kelley since it is well known in the art that doing so would prevent users from receiving unwanted messages as well as allow advertisers to reach a more appropriate audience.
Regarding claim 53, Ertugrul, Pulijala, and Gonzales do not disclose the method defined in claim 44, further comprising, prior to communicating with the context awareness engine:
consulting an opt-in database to identify a set of subscribers that have opted in to receive targeted messages; and
consulting a Do Not Disturb database to identify a set of subscribers that have requested to not receive targeted messages;
Kelley teaches a system that features a database that indicates users that have opted-in, and opted-out of receiving broadcast messages (Para. [0030]).  It would have been 
Regarding claim 58, Ertugrul, Pulijala, and Gonzales do not disclose the method defined in claim 44, wherein the profiling criteria specify one or more of:  age; age range; gender; city; interest; top domain; partial URL; TV channel; device OS; device model; device type; device manufacturer; network type; MVNO; ARPU; location; dial plan; and language Kelley teaches a system that features profile data of users that includes age and gender (Para. [0030]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul, Pulijala, and Gonzales to feature user profile data that includes age and gender as taught by Kelley since it would help in identifying users that match the criteria of senders of broadcast messages (Para. [0031]).

Claims 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul, Pulijala, Gonzales, and Kelley, and in further view Hewes (US 2008/0114884)
Regarding claim 54, Ertugrul, Pulijala, Gonzales, and Kelley do not disclose the method defined in claim 53, further comprising, in response to identifying a subscriber in both the set of subscribers that have opted in to receive targeted messages and in the set of subscribers that have requested to not receive targeted messages:
Consulting at least one of the at least one network element of the service provider to determine which of the opt-in database and Do Not Disturb database is treated with higher precedence; and
Based on the precedence, determining whether to send a message to the subscriber whose user data match the profiling criteria.  
Hewes teaches a system that allows users to opt out of receiving certain messages (i.e. opting in to receiving some messages, and opting out of receiving other messages) (Figs. 7, 8), and will override opt-out statuses of subscribers for particular reasons (i.e. higher precedence) (Para. [0034]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul, Pulijala, Gonzales, and Kelley to override opt-out statuses of subscribers as taught by Hewes since some messages may be seen as informational messages that the subscriber won't see as a nuisance (Para. [0034]).

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul, Pulijala, and Gonzales, and in further view of Tang (US 2006/0173974)
Regarding claim 55, Ertugrul, Pulijala, and Gonzales do not explicitly disclose the method of claim 44, wherein the targeted messaging system further updates the target subscribers during the ad campaign based on updated user data in the implicit user interest database.  Tang teaches a system that processes user feedback in real-time (i.e. notification message of changes to user data), updates a user profile database to reflect user preference/feedback, and then determines if an ad shall be targeted to a user based upon updated user feedback (Para. [0170]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul, Pulijala, and Gonzales to utilize the teachings of Tang .

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul, Pulijala, and Gonzales, and in further view of Spector (US 2002/0184530)
Regarding claim 56, Ertugrul, Pulijala, and Gonzales do not disclose the method of claim 44, wherein the context aware engine further comprises a mobile API allowing a requesting entity to be supplied with user data without having to provide an identity of the subscriber.  Spector teaches a system wherein anonymous data may be downloaded upon request by a computer terminal programmed with a key file (Para. [0009]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Ertugrul, Pulijala, and Gonzales to feature the downloading of anonymous data as taught by Spector since it would maintain the security of the downloaded data (Para. [0010]).
Response to Arguments
Applicant's arguments regarding rejection of claims under 35 U.S.C. 112 have been fully considered and were found to be persuasive.  The rejection has been withdrawn.
Applicant's arguments regarding rejection of claims under 35 U.S.C. 103 have been fully considered but are moot due to the application of different prior art.  Applicant argued that Pulijala did not discloses a batch interface that periodically runs the same query.  As indicated in the rejection above, reference Gonzalez was found to teach the limitation.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681